DETAILED ACTION
Applicant's election with traverse of Species 1, Figures 2-3, and claims 1-8 in the reply filed on 02/02/2021 is acknowledged.  The traversal is on the ground(s) that figures 4 and 5 should not be separated from the rest of the figures because the configuration of figures 4-5 could apply to the other figures.  This is not found persuasive because figures 4-5 show a differently configured device from one shown in figures 1-3. Applying a different configuration to figures 1-3 would create a different device from the one already shown. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Premaratne et al. (US 2017/0207015).
In re claim 1, Premaratne, in figures 1-13 (see figure 2 for best embodiment), discloses a generator of a magnetic field of adjustable direction including a magnetic circuit comprising: a first polar end (206) of vertical axis arranged above a horizontal plane; and at least two second polar ends (106,108) arranged symmetrically on said horizontal plane, the generator further comprising coils (102,104) arranged so that each magnetic circuit portion connecting two polar ends runs inside at least one coil (see 
In re claim 4, Premaratne, in figures 1-13 (see figure 2 for best embodiment), discloses four second polar ends (106-108 and 208-210) symmetrical with respect to two orthogonal planes containing the vertical axis (this applies to any two orthogonal planes).
In re claim 5, Premaratne, in figures 1-13 (see figure 2 for best embodiment), discloses that each polar end is at the end of an arm (202-204, 102-104) connected to a frame (not shown but inherently present to secure the structures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premaratne et al. (US 2017/0207015).
In re claim 3, Premaratne, in figures 1-13 (see figure 2 for best embodiment), discloses the first polar end has the shape of a truncated cone having a circular lower surface (as seen in the figures). An explicit range of a height H is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed range of values, since it has been held that where the In re Aller, 105 USPQ 233. Please note that in the instant application, bottom of page 5 applicant has not disclosed any criticality for the claimed limitations. In fact, the applicant points out that the disclosed values are an example.
Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Alexander Talpalatski/Primary Examiner, Art Unit 2837